857 F.2d 1478
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

NATIONAL UNION FIRE INSURANCE COMPANY of Pittsburgh,Pennsylvania, Plaintiff- Appellant,v.Richard OLSON, Defendant-Appellee.
No. 85-1943.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 8, 1988.*Decided Sept. 2, 1988.
Robert P. Aguilar, District Judge, Presiding.
Before WALLACE, TANG, and NELSON, Circuit Judges.

MEMORANDUM

1
National Union Fire Insurance Company of Pittsburgh, Pennsylvania (insurance company) appeals from a summary judgment, entered in favor of Olson, which held that the insurance company's policy providing for uninsured motorist protection covers Olson.  The district court had jurisdiction pursuant to 28 U.S.C. Sec. 1332(a)(1) and we have jurisdiction under 28 U.S.C. Sec. 1291.  We affirm.


2
There is no conflict as to the material facts at issue.  There is no dispute about what Olson did.  The insurance company disputes whether flares are standard equipment in ambulances and whether it was part of his job to put out flares.  These facts are not material to our decision.


3
The issue before us is a legal one:  whether under Hawaiian law, the policy provides Olson coverage based on the material, undisputed facts.  We certified the legal issues about which we were in doubt to the Supreme Court of Hawaii.  The Supreme Court promptly responded, holding that the policy provides coverage for Olson for this accident.  State law controls.


4
AFFIRMED.